e?

0 ON DW HO FSF WO NY

dB bh KH KH KH BH NH LH HD HK| Se KH BP KF FF FSF KF PE
oOo 47 QO wo KR WO HB KH CO OC OH DO UO YD KY KF

 

 

Case 2:17-cr-00062-JCM-NJK Document 168 Filed 08/05/21 Page 1 of 4

 

—— FILED ———— RECEIVED
———_ ENTERED ~——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG -5 2021

 

 

 

CLERK US DISTRICT COU
DISTRICT OF NEVADA m

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-062-JCM-NJK
Plaintiff, Final Order of Forfeiture
Vv.
TRISHA MARIE REGAN,

Defendant.

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); and 18 U.S.C. §
1029(c)(1)(C) and (c)(2) based upon the plea of guilty by Trisha Marie Regan to the criminal
offense, forfeiting the property and imposing an in personam criminal forfeiture money
judgment set forth in the Plea Agreement, the Amended Bill of Particulars, and Forfeiture
Allegation One of the Superseding Criminal Indictment. Superseding Criminal Indictment,
ECF No. 23; Amended Bill of Particulars, ECF No. 78; Change of Plea, ECF No. 134; Plea
Agreement, ECF No. 138; Preliminary Order of Forfeiture, ECF No. 139.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The in personam criminal forfeiture money judgment amount of $1,627,359.77
complies with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

This Court finds the United States published the notice of forfeiture in accordance

with the law via the official government internet forfeiture site, www.forfeiture.gov,

 
oOo CoN Dn A FP WY NY

we dN BH KH KH BH HD HD NO KH He KH HSH KF FPF KF KF KF eS
oN ONO MN OB BDH NO HSE OlUlUlUlUCOlUlUCUCOCOUCUNCUNONClCUC OULU Ht CS

oe?

 

 

Case 2:17-cr-00062-JCM-NJK Document 168 Filed 08/05/21 Page 2 of 4

consecutively from April 30, 2021, through May 29, 2021, notifying all potential third
parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,
ECF No. 144-1, p. 5.

This Court finds the United States notified known third parties by personal service or
by regular mail and certified mail return receipt requested of their right to petition the Court.
Notice of Filing Service of Process — Mailing, ECF No. 142; Notice of Filing Service of
Process ~ Personal Service, ECF No. 143.

On May 12, 2021, the United States Attorney’s Office served Home Depot U.S.A.,
Inc. c/o Teresa Wynn Roseborough, Secretary & Director, with copies of the Preliminary
Orders of Forfeiture and the Notice through regular mail and certified mail return receipt
requested. Notice of Filing Service of Process-Mailing Exhibits, ECF No. 142-1, p. 3, 5-7, 9-
16, 18-21.

On May 12, 2021, the United States Attorney’s Office served Home Depot U.S.A,
Inc. c/o Craid A. Menear, President, with copies of the Preliminary Orders of Forfeiture
and the Notice through regular mail and certified mail return receipt requested. Notice of
Filing Service of Process-Mailing Exhibits, ECF No. 142-1, p. 3, 5-7, 9-16, 22-23.

On May 12, 2021, the United States Attorney’s Office served Home Depot U.S.A.,
Inc. c/o Isabel C. Janci, Treasurer, with copies of the Preliminary Orders of Forfeiture and
the Notice through regular mail and certified mail return receipt requested. Notice of Filing
Service of Process-Mailing Exhibits, ECF No. 142-1, p. 3, 5-7, 9-16, 24-25.

On May 12, 2021, the United States Attorney’s Office served Home Depot U:S.A.,
Inc. c/o Richard M. McPhail, Director, with copies of the Preliminary Orders of Forfeiture
and the Notice through regular mail and certified mail return receipt requested. Notice of
Filing Service of Process-Mailing Exhibits, ECF No. 142-1, p. 3, 5-7, 9-16, 26-27.

On May 13, 2021, the Internal Revenue Service personally served Home Depot
U.S.A., Inc. c/o Corporation Service Company as Registered Agent with copies of the
Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process —

Personal Service Exhibits, ECF No. 143-1, p. 3, 5-8, 10-17.
2

 
Oo Oo nN DD Oe WC! HY

db Dh HO HN NH LH HN HN HNO KH Re Be RP RP Fe KF KF EK
oOo NF NlUlUCU PR OwLULUDN lr lU OOO CD SOD el Ow DS HRC

 

 

Case 2:17-cr-00062-JCM-NJK Document 168 Filed 08/05/21 Page 3 of 4

On July 9, 2021, the United States filed a proposed Stipulation for Entry of Order of
Forfeiture as to Ji Jin, and Order as a Third Party Petitioner and Order, ECF No. 151.

On July 9, 2021, the United States filed a proposed Stipulation for Entry of Order of
Forfeiture as to SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as President and Treasurer,
and Trisha Regan as Secretary, Director, and Registered Agent, and Order, ECF No. 152.
On July 12, 2021, the United States filed a corrected image of the proposed Stipulation for
Entry of Order of Forfeiture as to SCGB, Inc., by Ji Jin as Owner, Paul Hwan Jin as
President and Treasurer, and Trisha Regan as Secretary, Director, and Registered Agent,
and Order, ECF No. 156.

On July 14, 2021, the Court granted the Stipulation for Entry of Order of Forfeiture
as to Ji Jin as a Third Party Petitioner, ECF No. 158.

On July 14, 2021, the Court granted the Stipulation for Entry of Order of Forfeiture
as to SCGB, Inc., a Third Party Petitioner by Ji Jin as Owner, Paul Hwan Jin as President
and Treasurer, and Trisha Regan as Secretary, Director, and Registered Agent, ECF No.
157.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. $67,190.86; and

2. $7,492.88
(all of which constitutes property); and

that the United States recover from Trisha Marie Regan the in personam criminal
forfeiture money judgment of $1,627,359.77, not to be held jointly and severally liable with

any codefendants, but with the total collected money judgment amount between the
3

 
_«« Case 2:17-cr-00062-JCM-NJK Document 168 Filed 08/05/21 Page 4 of 4

Oo Oo NHN DO wT ee DW NY

Mm dh KH KH HD NH NH HNO HNO wR KH Re RFP KF FEF FEF EE le
on ON ON OBR WwW NH FH CO HO OAH WD A fF WO NY KF OS

 

 

codefendants not to exceed $1,627,359.77, and that the property will be applied toward the
payment of the money judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); and 18 U.S.C. §
1029(c)\(1)(C) and (c)(2);21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7); that the money
judgment shall be collected; and that the property and the collected amount shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law and the Stipulations.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED bcd Ss , 2021.
6 C ugha ~

C. MAHAN
STATES DISTRICT JUDGE

 
